Martin, J.
The defendants are appellants from a judgment, by which the plaintiffhas recovered twelve hundred dollars for the rent of a store leased to them by his agent. The fact was proved by one witness only, and the defendants contend that there was no sufficient corroborating circumstance to support the testimony with regard to the second lease.
It was admitted that the rent from the 1st June, 1838, to the 1st November, was at the rate of $2700 per annum, and that after the 1st of November, it was at the rate of $2400 per annum. The receipts of the witness were produced by the defendants, at the rate of $2400 per annum. We concur ¡in the conclusion, which the first judge drew from the'se circumstances, that the testimony of the witness, as to the second lease, was sufficiently corroborated.

Judgment affirmed,